ON REHEARING. Opinion delivered January 25, 1909. We overlooked, in our former consideration of this case, appellant’s contention that the chancellor erred in refusing to allow recovery of interest on the rental value of the lands in controversy. Our attention is again called to the matter, and the question is squarely presented for decision whether or not appellant is entitled, as part of his damages for detention of the land, to interest on the rental value of the premises up to the date of judgment. It will be remembered that appellees held over after the death of their predecessor, who was only a life tenant, according 'to the conclusion which we reached in the main case, and we have allowed recovery, as damages, for t'he rental value of the land during the period of such wrongful holding. It seems to be well settled, according to modern authorities that interest is recoverable as compensation under such circumstances. St. Louis, I. M. & S. Ry. Co. v. Biggs, 50 Ark. 169; 2 Suth. on Dam., § § 320, 339; Hodgkins v. Price, 141 Mass. 162; Velte v. United States, 76 Wis. 278; Sweaney v. United States, 62 Wis. 396; Laycock v. Parker, 103 Wis. 161; Illinois & St. Louis Rd. Co. v. McClintock, 68 Ill. 296; Beebe v. Newark, 24 N. J. L. 47. An interesting and instructive discussion, giving the history and progress of legislation and judicial interpretation of the law on the subject, is found in the opinion of the Supreme Court of Wisconsin delivered by Mr. Justice Dodge in Laycock v. Parker, supra. Appellant’s claim in the present case is strengthened by the fact that the damages upon which the right to recover interest is asserted accrued after the commencement of the suit, and we entertain no doubt he is entitled to them. Modify the judgment so as to include interest at six per cent, per annum on the amount recovered from- January 1, 1905, up to the date of judgment here.